Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-17) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-18) US Patent, 11,146,910 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 11,146,910B2 with obvious wording variations. Take an example of comparing claim (2)  of pending application and claim (1)  of US Patent 11,146,910B2:
Pending Application (17/306,453)
US Patent 11,146,910 B2 
2. (New) A method performed by a base station in a wireless communication system, the method comprising:

if the base station receives a location report request for a terminal from an access and mobility management function (AMF) entity, identifying whether to transmit, to the AMF entity, last known location information of the terminal identified by the base station and a time stamp associated with the last known location information of the terminal, or to perform a radio access network (RAN) paging for the terminal before reporting a location of the terminal to the AMF entity, while the terminal is in a radio resource control (RRC) inactive state;

while the terminal is in the RRC inactive state, transmitting, to the AMF entity, a first location report including the last known location information of the terminal identified by the base station and the time stamp associated with the last known location information of the terminal, in case that the base station identifies to transmit the last known location information of the terminal identified by the base station and the time stamp associated with the last known location information of the terminal; and

while the terminal is in the RRC inactive state, performing the RAN paging for the terminal before transmitting a second location report including information on a location of the terminal, in case that the base station identifies to perform the RAN paging for the terminal, wherein the location of the terminal is determined based on the performed RAN paging,

wherein the information on the location of the terminal includes an identity of a cell for the terminal, and

wherein the last known location information of the terminal includes an identity of a cell for the terminal. 
        1. A method performed by a base station in a wireless communication system, the method comprising: receiving, from an access and mobility management function (AMF) entity, a location report request for a terminal while the terminal is in radio resource control (RRC) inactive state; based on the location report request for the terminal, identifying whether to: transmit, to the AMF entity, last known location information of the terminal identified by the base station and a time stamp associated with the last known location information of the terminal, or transmit a radio access network (RAN) paging for the terminal before reporting a location of the terminal to the AMF entity; transmitting, to the AMF entity, a location report including the last known location information of the terminal identified by the base station and the time stamp associated with the last known location information of the terminal, in case that the base station identifies to transmit the last known location information of the terminal identified by the base station and the time stamp associated with the last known location information of the terminal; and transmitting the RAN paging for the terminal, determining a current location of the terminal based on the RAN paging, and transmitting, to the AMF, a location report including information on the current location of the terminal, in case that the base station identifies to transmit the RAN paging for the terminal before reporting the location of the terminal to the AMF.



The claims of the application (17/306,453) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 11,146,910B2. Specifically, application 17/306,453 discloses a  “if the base station receives a location report request for a terminal from an access and mobility management function (AMF) entity” whereas US Patent 11,146,910B2 claims include “receiving, from an access and mobility management function (AMF) entity, a location report request for a terminal while the terminal is in radio resource control (RRC) inactive state”.  The aforementioned omissions, however, do not entirely change the results of each invention and both inventions, minus stated variations, have the exact same purpose and provide identical results. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the US Patent 11,146,910 B2’s method of retrieving user data including with “a location report request”. 

 		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 13-14 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell et al. (ES 2544764 T3).

Regarding claim 10, Russell discloses a method performed by an access and mobility management function (AMF) entity in a wireless communication system, the method comprising: 

transmitting, to a base station, a location report request for a terminal; and based on the location report request for the terminal, receiving, from the base station, a first location report (see location update, last paragraph page 22) for the terminal which is in a radio resource control (RRC) (see RRC, 4th paragraph page 16, fig. 2) inactive state (see even when they are inactive, 1st paragraph page 18) including last known location information of the terminal (see abstract, “obtaining an identifier of the last known cell location in which the terminal (1) was registered”) identified by the base station and a time stamp (see abstract, “age associated with that record; compare the last known cell location identifier and the age associated”) associated with the last known location information of the terminal or a second location report for the terminal which is in the RRC inactive state including information on a location of the terminal, the location of the terminal being determined based on a radio access network (RAN) paging performed for the terminal which is in the RRC inactive state,

wherein the information on the location of the terminal includes an identity of a cell for the terminal (see last known cell ID and the timestamp last para. Page 22), and

wherein the last known location information of the terminal includes an identity of a cell for the terminal (see last known cell ID and the timestamp last para. Page 22 ).

Regarding claim 14, Russell discloses an access and mobility management function (AMF) entity in a wireless communication system, the AMF entity comprising:

a transceiver (inherent of network of fig. 2 ); and

a controller (inherent of network of fig. 2) configured to:

transmit, to a base station via the transceiver, a location report request for a terminal (see figure 2, transmit to HNB), and

based on the location report request for the terminal, receive, from the base station via the transceiver, a first location report (see location update, last paragraph page 22, or Location update via HNB in fig. 6) for the terminal which is in a radio resource control (RRC) (see RRC, 4th paragraph page 16, fig. 2) inactive state (see even when they are inactive, 1st paragraph page 18) including last known location information of the terminal identified by the base station (see abstract, “obtaining an identifier of the last known cell location in which the terminal (1) was registered”) and a time stamp associated with the last known location information (see abstract, “age associated with that record; compare the last known cell location identifier and the age associated”) of the terminal, or a second location report for the terminal which is in the RRC inactive state including
information on a location of the terminal, the location of the terminal being determined based on a radio access network (RAN) paging performed for the terminal which is in the RRC inactive state,

wherein the information on the location of the terminal includes an identity of a cell for the terminal (see last known cell ID and the timestamp last para. Page 22), and

wherein the last known location information of the terminal includes an identity of a cell for the terminal (see last known cell ID and the timestamp last para. Page 22).

Regarding claims 13 and 17, Russel discloses the method of claim 10 and access and mobility management function (AMF) entity of claim 14, wherein the last known location information of the terminal identified by the base station and the time stamp associated with the last known location information of the terminal are reported whenever the terminal changes cell (see last known cell ID and the timestamp last para. Page 22, therefore, this would apply when it changes cell otherwise it would not be the “last known cell ID”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over LaRussell et al. (ES 2544764 T3) in view of Yin et al. (WO 2011100899 A2)
Regarding claims 12 and 15, LaRussell discloses the method of claim 10 and the AMF entity of claim 14; LaRussell does not specifically disclose however Yin, wherein the information on the location of the terminal further comprises at least one of a tracking area identifier for the terminal, or an identifier of a base station serving the terminal (see tracking area identifier, 3rd paragraph page 12);
It would have been obvious to one or ordinary skill in the art at the time of filing to combine the teachings of LaRussell with that of Yin. Doing so would conform to well-known standards in mobile technology.
Regarding claims 13 and 16, LaRussell discloses the method of claim 10 and the AMF entity of claim 14; LaRussell does not specifically disclose however Yin discloses wherein the last known location information of the terminal further comprises at least one of a tracking area identifier for the terminal, or an identifier of a base station serving the terminal (see tracking area identifier, 3rd paragraph page 12);
It would have been obvious to one or ordinary skill in the art at the time of filing to combine the teachings of LaRussell with that of Yin. Doing so would conform to well-known standards in mobile technology.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643